department of the treasury intern al revenue service washi ng ton d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n date number release date uil the honorable robert b aderholt u s house of representatives washington dc dear mr aderholt i am responding to your inquiry dated date on behalf of your constituent --------------------- -------------- asked about the ability of public_charities to engage in lobbying_activities as you requested i responded directly to -------------- i am enclosing a copy of my response i hope this information is helpful if you have any questions please contact me at ----- -------------- or ------------------------ identification_number ------------- at ----- ------------- sincerely dave fish for lois g lerner director exempt_organizations enclosure t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n uil department of the treasury intern al revenue service washi ng ton d c date person to contact and id number contact telephone number dear this letter responds to your email dated date to representative robert aderholt you asked about the extent to which a public charity described in sec_501 of the internal_revenue_code may engage in lobbying_activities you also asked under what circumstances an individual is considered as acting on behalf of the charity with regard to lobbying rather than in some other capacity representative aderholt has asked us to respond to you directly in general a public charity will not qualify for tax-exempt status if a substantial part of its activities is attempting to influence legislation we find that a public charity is attempting to influence legislation if it contacts or urges the public to contact members or employees of a legislative body for the purpose of proposing supporting or opposing legislation or if the charity advocates the adoption or rejection of legislation a public charity may engage in some lobbying but if it engages in too much lobbying it risks the imposition of excise_taxes or loss of its tax-exempt status a charity may however become involved in issues of public policy without the activity being considered lobbying for example a public charity may conduct educational meetings prepare and distribute educational materials or otherwise consider public policy issues in an educational manner without jeopardizing its tax-exempt status lobbying activity may be measured under either the substantial part test or the expenditure test whether lobbying constitutes a substantial part of a charity’s overall activities is based on all the pertinent facts and circumstances in each case we consider a variety of factors including the expenditures and the time the organization devotes by both compensated and volunteer workers to the activity when we determine whether the lobbying activity is substantial certain organizations may elect the expenditure test under sec_501 as an alternative method for measuring lobbying activity under the expenditure test the extent of an organization’s lobbying activity will not jeopardize its tax-exempt status provided its expenditures related to such activity do not normally exceed a specified limit this limit is generally based upon the size of the organization and may not exceed dollar_figure we determine whether an individual engaged in lobbying on behalf of a charity or in some other capacity on a case-by-case basis in light of all relevant facts and circumstances for more information regarding a charity’s ability to engage in lobbying_activities please see publication tax-exempt status for your organization which you can find at http www irs gov pub irs-pdf p557 pdf you stated that you believe several public_charities are engaged in too much lobbying although you do not name any particular charities we maintain an ongoing examination program to ensure exempt_organizations continue to meet the requirements for tax- exempt status when we receive information about an organization that raises questions about its continued exempt status or compliance with the tax laws we forward the information to our dallas office to determine if it warrants an examination or other action if you have information about an exempt_organization you want to submit for our consideration please send it to irs - eo classification commerce street mc dal dallas tx the internal_revenue_code includes taxpayer privacy provisions the congress enacted to protect the privacy of tax returns and tax_return information of all taxpayers therefore i cannot comment on what action if any we take on the information provided this letter is for informational purposes only and is intended to provide general statements of well-defined law it is not a ruling and may not be relied on as such see revproc_2013_4 internal_revenue_bulletin we will make this letter available for public inspection we will delete any name address and other identifying information as appropriate under the freedom_of_information_act see announcement 2000_2_irb_295 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely david l fish manager exempt_organizations guidance cc the honorable robert b aderhold
